UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2051


MELANIE KELLEY,

                  Plaintiff - Appellant,

             v.

ST. BARTHOLOMEW'S EPISCOPAL CHURCH; FR MICHEAL RIDGIL; MAE
H. SALEEBY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cv-02259-RBH)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melanie Kelley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Melanie       Kelley     appeals      the       district      court’s    order

dismissing her complaint.                 The district court referred this case

to    a    magistrate          judge     pursuant      to    28    U.S.C.      § 636(b)(1)(B)

(2000).      The magistrate judge recommended that relief be denied

and advised Kelley that failure to file timely objections to

this recommendation could waive appellate review of a district

court      order        based     upon     the    recommendation.              Despite        this

warning,         Kelley       failed     to   object        to    the    magistrate      judge’s

recommendation.

                 The     timely        filing     of     specific         objections      to     a

magistrate            judge’s     recommendation            is    necessary     to    preserve

appellate review of the substance of that recommendation when

the       parties        have      been       warned        of     the     consequences         of

noncompliance.                Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Kelley

has waived appellate review by failing to timely file specific

objections            after    receiving        proper      notice.        Accordingly,        we

affirm the judgment of the district court.

                 We    also     deny     Kelley’s      motion       for    a   transcript      at

government expense.               We dispense with oral argument because the

facts      and    legal        contentions       are   adequately         presented      in    the




                                                  2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3